DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Ebert-Zavos on 03/17/2022.
The application has been amended as follows: 

(Currently Amended) A pneumatic tire comprising a tread portion and a pair of sidewall portions each extending inward in a tire radial direction from the tread portion, wherein
at least one of the pair of the sidewall portions is provided with side protectors protruding outward in a tire axial direction and arranged in a tire circumferential direction,
each of the side protectors is provided with a groove,


the side protectors include first protectors each provided with the first inclined groove portion, and second protectors each provided with the second inclined groove portion,
in a tire meridian section passing through a tire rotational axis,
each of the side protectors has an outer surface including an outer surface portion, an inner surface portion, and an angle changing surface portion,
the outer surface portion extends at a first angle with respect to the tire axial direction,
the inner surface portion is arranged radially inside the outer surface portion and extends at a second angle different from the first angle, and
the angle changing surface portion connects the outer surface portion and the inner surface portion, and has an angle changing between them with respect to the tire radial direction,
wherein the first angle is 60 degrees or more and 80 degrees or less, and the second angle is 85 degrees or more and 100 degrees or less.



2.	(Original) The pneumatic tire according to claim 1, wherein the first protectors and the second protectors are arranged alternately.

3.	(Original) The pneumatic tire according to claim 1, wherein
the groove includes an outer groove portion arranged radially outside the first inclined groove portion or the second inclined groove portion, and
the outer groove portion has an angle smaller than the first inclined groove portion and the second inclined groove portion with respect to the tire radial direction.

4.	(Original) The pneumatic tire according to claim 3, wherein
the outer groove portion is connected with the first inclined groove portion or the second inclined groove portion in a bent manner.

5.	(Currently Amended) The pneumatic tire according to claim 3, wherein
the outer groove portion is provided in a central portion of the side protector in the tire circumferential direction

6.	(Original) The pneumatic tire according to claim 1, wherein
each of the side protectors includes a V-shaped inner edge protruding radially inward.

7.	(Original) The pneumatic tire according to claim 6, wherein the groove is connected with the inner edge. 

8.	(Original) The pneumatic tire according to claim 6, wherein
the inner edge includes a first edge portion inclined to the first side with respect to the tire radial direction and a second edge portion inclined to the second side with respect to the tire radial direction, and
the first inclined groove portion is connected with the second edge portion.

9.	(Original) The pneumatic tire according to claim 8, wherein
the second inclined groove portion is connected with the first edge portion.

10.	(Cancelled).

11.	(Cancelled) 

12.	(Currently Amended) The pneumatic tire according to claim [[10]] 1, 
wherein the angle changing surface portion includes a first angle changing surface portion and a second angle changing surface portion 
the groove extends between the first angle changing surface portion and the second angle changing surface portion.

13.	(Original) The pneumatic tire according to claim 1, wherein
a distance in the tire radial direction between a radially outer end of each of the side protectors and a tread edge is 3% or more and 10% or less of the tire section height.

14.	(Original) The pneumatic tire according to claim 1, wherein
each of angles of the first inclined groove portion and the second inclined groove portion is 30 degrees or more and 60 degrees or less with respect to the tire radial direction.

15.	(Original) The pneumatic tire according to claim 3, wherein the angle of the outer groove portion is 10 degrees or less.

16.	(Currently Amended) The pneumatic tire according to claim 1, wherein
a depth of the groove is 50% or more and 100% or less of a rising height of each of the side protectors.



17.	(Currently Amended) The pneumatic tire according to claim [[10]] 1, wherein 
the angle changing surface portion has a radius of curvature of less than 10 mm, and 
each of the outer surface portion and the inner surface portion has a radius of curvature of 50 mm or more.
 
18.	(Original) The pneumatic tire according to claim 12, wherein
a radial distance between the first angle changing surface portion and the second angle changing surface portion is 10% or more and 50% or less of each of radial lengths of the side protectors.

19.	(Currently Amended) The pneumatic tire according to claim 12, wherein 
the groove includes an outer groove portion arranged radially outside the first inclined groove portion or the second inclined groove portion, and a bent portion connecting the outer groove portion and the first inclined groove portion or the second inclined groove portion[[.]],


20.	(Original) The pneumatic tire according to claim 12, wherein
the second angle changing surface portion of each of the first protectors is displaced in the tire radial direction with respect to the first angle changing surface portion and the second angle changing surface portion of each of the second protectors.

Allowable Subject Matter
Claims 1-9 and 12-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Murata (US 2019/0299719 A1) does not teach nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations of:
in a tire meridian section passing through a tire rotational axis, each of the side protectors has an outer surface including an outer surface portion, an inner surface portion, and an angle changing surface portion, the outer surface portion extends at a first angle with respect to the tire axial direction, the inner surface portion is arranged radially inside the outer surface portion and extends at a second angle different from the first angle, 
The claims are therefore considered to be patentably distinguished from the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Friday 8:00AM--5:00 pm Alternate Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749